Examiner’s Comments
Applicant’s arguments and amendments with respect to the Claim Objections have been fully considered and are persuasive.  The Objections of Claims 21 and 33 have been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 21, 27, 33 and 34 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a method of building a structure comprising: forming a plurality of spaced apart holes in soil for piers; positioning a foam structure between adjacent holes of the plurality of holes and about a perimeter of the building, wherein the foam structure includes a channel, wherein the channel is in communication with the plurality of spaced apart holes; placing concrete in the channel such that the channels and the plurality of spaced apart and the plurality of spaced apart holes are filled to form a unitary structure of concrete having piers within the holes that are connected to a concrete member within the channel, wherein the unitary structure of concrete and the foam structure form a foundation partially below grade; and providing a plurality of panels comprising: tilting each of the panels to a vertical position such that each of the plurality of panels is supported by the concrete portion of the foundation; securing each of the plurality of panels to the foundation; securing adjacent panels to each other; and sealing seams between adjacent panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635